                                        Case 1:21-mj-00577-GMH Document 5 Filed 08/26/21 Page 1 of 1


AO 442        (Rev.   11111)    Arrest          Warrant




                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                                  for the

                                                                                                                       District   of Columbia


                               United States of America
                                                                                                                                    )       Case: 1:21-mj-00577
                                                                    v.
                                                                                                                                    )       Assigned to: Judge Harvey, G. Michael
 Uliyahu Hayah (AKA: Uliyahu Ben'Arie Hayah,                                                                                        )       Assign Date: 8/25/2021
 Wiyaha B Hayah, Uliyahu Benarie Hayah, Lemon                                                                                       )       Description: COMPLAINT WI ARREST WARRANT
      Raetheon Williams, Le Mon Williams)                                                                                           )
                                                                                                                                    )
                                                      Defendant


                                                                                                              ARREST WARRANT
To:             Any authorized                           law enforcement                            officer


                YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary                                                                                                 delay
(name of person to be arrested)                                                                                                              Uli    ahu Ha ah
who is accused of an offense or violation based on the following document                                                                               filed with the court:

o     Indictment                               o             Superseding                        Indictment               o    Information           o       Superseding        Information        11. Complaint
o     Probation Violation Petition                                                              o   Supervised         Release Violation Petition                    o Violation     Notice       0 Order of the Court

This offense is briefly described as follows:
18   u.s.c.   § 111(a)( I) - Assaulting, Resisting, or Impeding Certain Officers or Employees;
18   U.S.C.   § 23 I (a)(3) - Civil Disorder;
18   U.S.C.   § 1752(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without                                          Lawful Authority;
18   U.S C.   § I 752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
18   U.s.c.   § 1752(a)(4) - Engaging Physical Violence in Restricted Building or on Restricted Grounds;
40   U.s.C.   § 51 04(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;
40   U.S.c.   § 51 04(e)(2)(F) - Engage in an Act of Physical Violence in the Grounds or any Capitol Building;                                      ~
40   U.S.c.   § 5104(e)(2)(G) - Parade. Demonstrate, or Picket in any of the Capitol Buildings.                                                                                        Digitally signed by G.

                                                                                                                                                   r; .         IkA'c::::I~-'\./
                                                                                                                                                                                       Michael Harvey
                                                                                                                                                                                       Date: 2021 .08.25 10:47:04
                                                                                                                                                                                       -04'00'
Date:                   08/25/2021
                                                                                                                                                                       Issuing officer's signature


City and state:                                                          Washin                 ton D.C.                                           G. Michael           Harve
                                                                                                                                                                         Printed name and title


                                                                                                                                  Return

                This warrant was received on (date)                                                     ,4vlo.')
                                                                                                           .,
                                                                                                                   t    J~ Jo'J, \      , and the person was arrested on (date)                 A""'~-I-
                                                                                                                                                                                                  ~      d("..    JC») l
at (city and state)             --'t:'---'-'A'-'-'.:...:(l.'-'r:...!.A-'-X-4(:......Lr:~A..__                             _



Date:         Ib~)             Jo;;'
                        r .,)"),                               \
                                                                                                                                        L               "J...     ~cer'SSignature
